An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1454
                       NORTH CAROLINA COURT OF APPEALS

                              Filed:     15 July 2014


In THE MATTER OF:                             Martin County
                                              Nos. 12 JA 62-63
L.G.O., C.B.M.




      Appeal by respondent-mother from orders entered 22 October

2013 by Judge Christopher B. McLendon in Martin County District

Court.    Heard in the Court of Appeals 11 June 2014.


      J. Edward Yeager, Jr., for petitioner-appellee                        Martin
      County Department of Social Services.

      Rebekah W. Davis, for respondent-appellant.

      Administrative Office of the Courts, by Appellate Counsel
      Tawanda N. Foster, for guardian ad litem.


      CALABRIA, Judge.


      Respondent-mother         (“respondent”)          appeals     from    orders

adjudicating        L.G.O.       (“Logan”)        and      C.B.M.      (“Carter”)

(collectively “the juveniles”)1 neglected juveniles.                 We affirm.




1
  Pseudonyms are used throughout this opinion to protect the
juveniles’ privacy and for ease of reading.
                                            -2-
      After   receiving           reports   that    respondent       had    a    substance

abuse problem, the Martin County Department of Social Services

(“DSS”)    filed       a    petition      alleging      that   the    juveniles         were

neglected     on   6       December      2012.      Specifically,        DSS    recounted

instances where respondent was driving impaired, with Logan in

the vehicle.       The juveniles were subsequently taken into non-

secure custody and placed with their respective fathers.

      Adjudicatory          and    dispositional        hearings   were     held    on    27

August 2013.           The juveniles were both adjudicated neglected.

The   trial   court         found    that    the    juveniles      had     been    in    the

physical custody of their respective fathers for nine months and

were thriving in their care.                The court concluded that it was in

the best interests of the juveniles to place them in the custody

of their respective fathers.                Respondent was granted visitation

rights and ordered not to be impaired or under the influence of

any impairing substance while exercising visitation.                            Respondent

appeals.

      Respondent argues that the findings of fact do not support

a conclusion that the juveniles were neglected.                            Specifically,

respondent     contends           that   there     is   insufficient        evidence     to

support the trial court’s findings of fact regarding her alleged

substance abuse and Logan’s physical health.                    We disagree.
                                             -3-
       “Neglected juvenile” is defined in N.C. Gen. Stat. § 7B-

101(15)    as    “[a]      juvenile      who   does      not   receive       proper    care,

supervision, or discipline from the juvenile’s parent, guardian,

custodian, or caretaker; . . . or who lives in an environment

injurious to the juvenile’s welfare[.]”                        N.C. Gen. Stat. § 7B-

101(15)    (2013).         To   sustain   an     adjudication         of    neglect,       this

Court has stated that the alleged conditions must cause the

juvenile       some    physical,       mental,     or    emotional         impairment,      or

create    a     substantial       risk    of   such      impairment.           See    In     re

Safriet, 112 N.C. App. 747, 752, 436 S.E.2d 898, 901-02 (1993).

N.C.    Gen.    Stat.      §    7B-101(15)     “affords        the    trial    court       some

discretion in determining whether children are at risk for a

particular kind of harm given their age and the environment in

which they reside.”               In re N.G., 186 N.C. App. 1, 8-9, 650

S.E.2d 45, 50 (2007) (citation omitted). If the court finds that

a child is neglected, then the court may also find that any

other child residing in the same home is also neglected. In re

C.M., 198 N.C. App. 53, 65-66, 678 S.E.2d 794, 801 (2009).

        “The    role       of   this   Court     in     reviewing      a    trial    court’s

adjudication          of   neglect     and     abuse     [and        dependency]      is    to

determine (1) whether the findings of fact are supported by

clear     and    convincing        evidence,       and    (2)        whether   the     legal
                                         -4-
conclusions are supported by the findings of fact[.]”                            In re

T.H.T.,    185    N.C.   App.    337,    343,   648    S.E.2d   519,      523   (2007)

(citation omitted).         “If such evidence exists, the findings of

the trial court are binding on appeal, even if the evidence

would   support      a   finding    to    the    contrary.”         Id.    (citation

omitted).    “The trial court’s conclusions of law are reviewable

de novo on appeal.” In re D.M.M., 179 N.C. App. 383, 385, 633

S.E.2d 715, 716 (2006) (citation omitted).

    In the instant case, the trial court’s findings demonstrate

that respondent was driving under the influence of an impairing

substance on two separate occasions when one of her children was

with her in her car.            However, respondent contends the evidence

was insufficient to support the trial court’s findings.                         First,

respondent       contends   that    there      was    insufficient     evidence     to

support a finding that she was driving while impaired on 16

November    2012.        Specifically,      respondent     claims    that       Trooper

Steven Bryant (“Trooper Bryant”) of the North Carolina State

Highway Patrol (“NCSHP”) was dishonest when he testified that

respondent was impaired when he stopped her vehicle.                       The trial

court found that respondent was stopped at a driver’s license

checkpoint in Washington, North Carolina around 11:00 p.m. on 16

November 2012 with Logan in the car.                   At the hearing, Trooper
                                          -5-
Bryant testified that she was “unsteady on her feet, in a daze,

and unresponsive to questioning by the Trooper who stopped her.”

Respondent was in possession of controlled substances, including

some that were not packaged in her name, and was under the

influence of some impairing substance.                  Respondent asserts that

Trooper Bryant had no personal knowledge of the stop because

another officer actually handled the stop.

       Assuming, arguendo, that Trooper Bryant’s testimony should

have been stricken, we note that NCSHP Sergeant Brandon Craft

also testified that respondent was, in his opinion, impaired.

See In re Whisnant, 71 N.C. App. 439, 441, 322 S.E.2d 434, 435

(1984) (it is the trial judge’s duty to “weigh and consider all

competent    evidence,    and       pass    upon    the       credibility     of   the

witnesses,    the    weight    to    be    given    their      testimony    and    the

reasonable    inferences       to    be     drawn    therefrom.”).         Thus,    we

conclude that the trial court did not err when it found that

respondent was driving while impaired on 16 November 2012.

       Second, respondent contends there was insufficient evidence

that   she   was    impaired   when       she   drove    to    the   Martin    County

Medicaid Office on 3 December 2012 with Logan.                       However, Anna

Manning (“Manning”), an income and family maintenance caseworker

for Family and Children’s Medicaid in Martin County, testified
                                        -6-
that respondent “was very unstable, unsteady on her feet. Her

speech was slurred. Her eyes looked weak-looking [sic], and her

speech was, kind of, like thick-tones [sic] and very slow. She

acted confused.”       In Manning’s opinion, respondent was impaired.

While respondent attempts to provide other alternatives for her

conduct and appearance on 3 December 2012, the trial court was

free to reject any evidence to the contrary and give greater

weight to Manning’s testimony. Although the trial court did not

find that either juvenile suffered any injury or impairment from

respondent’s actions on these occasions, we conclude that the

trial    court   did   not     err   when   it   found    that    respondent    was

impaired.

       Third, respondent argues that the evidence does not support

findings    that   she    was    “obtaining      prescriptions      for   a   large

number     of    controlled      substances       from    different       doctors,

randomly[,]      and without regard to the proper treatment of a

medical condition[.]”          Further, respondent contends the evidence

does not support a finding that she “exceeded the amount of pain

medication recommended by her doctor[.]”                 The trial court found

that     respondent      had    prescriptions      for     various     controlled

substances and her prescription record indicated a substantial

use of controlled substance pain medication.                     However, neither
                                           -7-
finding    of     fact   states     what     respondent      suggests.          The   two

findings    merely       state    that    respondent       possessed     and     used   a

substantial amount of controlled substances.                        Respondent does

not contend that the evidence fails to support the trial court’s

findings of fact as stated.

       Fourth, respondent challenges the trial court’s findings

that    Logan     suffered        from    scabies,     lice,      and    body    sores.

Respondent      claims     that    this    finding     was      taken   from     Logan’s

father’s testimony, and notes that social workers, babysitters

or preschool staff had not previously noticed these afflictions.

Nevertheless,        respondent          concedes     that       Logan’s        father’s

testimony supports this finding of fact.                     Thus, this finding of

fact is binding on appeal.               In re D.M.M., 179 N.C. App. at 385,

633 S.E.2d at 716.

       Each of respondent’s contested findings are supported by

competent evidence.          Therefore, we conclude that the evidence

presented    to    the    trial     court,    as    well   as    the    trial   court’s

findings of fact, support a conclusion that the juveniles were

at substantial risk of injury or impairment.                     See In re Safriet,

112 N.C. App. at 752, 436 S.E.2d at 902 (the juvenile need not

suffer physical, mental, or emotional impairment, but only be at

substantial risk of impairment).                    Moreover, as noted by the
                                             -8-
finding    of      fact   concerning        Logan’s    physical       ailments,    it    is

clear that at least one of the juveniles suffered physical harm

due to respondent’s neglectful behavior.                       Accordingly, we hold

the   trial     court     did   not   err     by   adjudicating        both    Logan    and

Carter neglected juveniles.                 Respondent’s arguments are without

merit.

      Respondent          finally      argues         that     the     trial      court’s

dispositional order should be reversed because the trial court

failed to hold a proper hearing, and there was no competent

evidence      to    support     the   court’s      dispositional        findings.        We

disagree.

      Following an adjudication of neglect, abuse, or dependency,

the   court        proceeds     to    the     dispositional          stage.       At    the

dispositional hearing, the trial court must make a determination

based on the best interests of the child, and the trial court’s

decision will not be overturned absent an abuse of discretion.

In re Dexter, 147 N.C. App. 110, 114, 553 S.E.2d 922, 924–25

(2001).         Although        adjudicatory       and       dispositional      hearings

require the application of different evidentiary standards at

each stage, there is no requirement that the adjudicatory and

dispositional hearings be conducted at two separate times.                               In

re O.W., 164 N.C. App. 699, 701, 596 S.E.2d 851, 853 (2004).                             In
                                           -9-
fact, “[t]he dispositional hearing may be informal and the court

may consider written reports or other evidence concerning the

needs of the juvenile.” N.C. Gen. Stat. § 7B-901 (2013).

       At the adjudication stage in the instant case, the court

heard evidence concerning respondent’s substance abuse and the

condition    of    the   juveniles      upon     their    placement      with      their

respective      fathers.     At      the    conclusion     of    the   adjudicatory

hearing, the court then received the guardian ad litem and DSS

reports into evidence. The DSS report raised concerns regarding

respondent’s       cooperation       with    DSS   and    failure      to     complete

treatment    programs.         The    DSS    report      also    noted      that    both

juveniles were “happy and content in their current placements

with    their     respective      fathers.”         Since       the    trial       court

considered the reports and the evidence, we hold that the trial

court held a proper dispositional hearing.                      Furthermore, there

was competent evidence upon which the court could determine the

best interests of the juveniles.             Accordingly, we affirm.

       Affirmed.

       Judges STROUD and DAVIS concur.

       Report per Rule 30(e).